Citation Nr: 1331816	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of the service-connected prostate cancer.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that in relevant part granted service connection for prostate cancer and assigned an initial noncompensable (0 percent) disability rating effective from June 18, 2008.

The rating decision on appeal also granted special monthly compensation (SMC) for erectile dysfunction/loss of creative organ as a separately compensable residual of prostate cancer.  This evaluation is not on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is required before the issue on appeal can be adjudicated.

The Veteran's representative submitted an Informal Hearing Presentation in September 2013 asserting that the Veteran currently takes a prescription medication for urinary frequency.  The treatment records currently associated with the claims file/Virtual VA, which date to January 2010 and before, are silent in regard to such symptoms or such medication.  Thus, the representative's statement suggests that additional treatment records should be obtained and associated with the file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


The Veteran's most recent VA examination was performed in October 2008.  Whereas the Veteran's representative has suggested that the Veteran's disability has increased significantly in severity since that examination, the Board finds that a new VA examination is required in order to document the current level of the Veteran's disability.  See 38 C.F.R. § 3.159(c)(4); see also VAOPGCPREC 11-95 (holding that although the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Residuals of prostate cancer may be rated as a renal dysfunction, which in turn provides for rating based on hypertension if present and related to the renal dysfunction.  The evidence of record demonstrates the Veteran takes medication for control of hypertension, but the record is silent as to whether such hypertension is due to or aggravated by the Veteran's service-connected prostate problems, versus an unrelated disorder.  The medical examiner should address this question.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his prostate disability.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  In addition, relevant VA treatment records dating since January 2010 should be obtained and associated with the paper/electronic claims file.

The RO/AMC must make at least two attempts to obtain records from each non-VA provider identified by the Veteran.  If any provider declines to provide records, the Veteran must be advised of such refusal, and must also be advised that he may obtain these records himself and submit the records to VA for consideration.

2.  After the above has been accomplished, the Veteran should be afforded a genitourinary examination by an examiner with sufficient expertise to determine the current severity of his service-connected prostate cancer residuals.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The examiner should document the Veteran's genitourinary symptoms in terms conforming to the rating schedule.  The examiner should also specifically indicate whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's hypertension is due to or aggravated by his service-connected prostate cancer, versus an unrelated underlying disorder.

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disability on his occupational functioning and daily activities.

The examiner should provide a complete rationale for all opinions provided.  

3.  The RO/AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion regarding any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


